Citation Nr: 0922177	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 40 percent for right leg 
peripheral neuropathy involving the posterior tibial and 
peroneal nerves and proximal injuries of the branches of the 
sciatic nerve.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In this decision, the RO denied the Veteran's 
claim for an entitlement to an increased rating, greater than 
20 percent disabling, for his right leg neurological 
disorder.  The Veteran filed a timely Notice of Disagreement 
(NOD) in October 2005 and, subsequently, in June 2006, the RO 
provided an additional rating decision, continuing the 20 
percent rating.  In January 2007, the RO provided a Statement 
of the Case (SOC), reevaluating the disorder as 40 percent 
disabling.  In June 2007, the Veteran filed a timely 
substantive appeal to the Board.  In October 2007, December 
2007, and October 2008, respectively, the RO issued 
Supplemental Statements of the Case (SSOCs).   

At the Veteran's request, in December 2008, the Board held a 
hearing, seated at the RO (i.e. Travel Board hearing).  A 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue of entitlement to an increased rating in 
excess of 40 percent for right leg peripheral neuropathy, 
involving the posterior tibial and peroneal nerves and 
proximal injuries of the branches of the sciatic nerve, is 
ripe for adjudication on the merits.  38 C.F.R. § 19.9 
(2008).  Specifically, the Veteran has presented credible 
evidence of a worsening of his condition since the most 
recent VA examination.  As such, the Board finds that a 
remand will be necessary for a new VA examination.  See 
VAOPGCPREC 11-95 (April 7, 1995); see also, e.g., Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

The Veteran's disorder is evaluated under Diagnostic Code 
8520, the criteria for evaluating paralysis of the sciatic 
nerve.  Diagnostic Code 8520 provides that moderately severe 
incomplete paralysis is rated 40 percent disabling; and 
severe incomplete paralysis, with marked muscular atrophy, is 
rated 60 percent disabling.  Complete paralysis of the 
sciatic nerve, the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost, is rated 80 percent disabling.  38 
C.F.R. § 4.124a.    

A Service treatment record, specifically a report of a 
medical board, indicated that the Veteran experienced an in-
service motorcycle accident in July 1983.  The Veteran 
sustained a fracture of the right tibia and fibula.  As a 
result of the accident, the fibula was reduced.  Physical 
findings, taken prior to discharge, revealed no sensation 
below the knee posteriorly and toward the last digits of the 
toes.  

The record does not contain sufficient medical evidence 
noting diagnosis or treatment for complete paralysis of the 
sciatic nerve; dangling or dropping of the foot; lack of 
possible active movement of muscles below the knee; or 
weakening or loss of flexion of the knee.  

At the most recent VA medical examination, in May 2007, the 
Veteran reported having burning pain in his right toes and 
foot.  He also reported numbness from the break in the mid-
calf through the toes.  He reported difficulty moving his 
ankle.  He said that he could not drive because he could not 
move fast enough to manage the pedals or feel the pedals well 
enough to be safe.  The Veteran indicated that he was able to 
stand for 15 to 30 minutes; could walk 1/4 mile; and used a 
cane to ambulate.

Upon physical examination, the examiner noted that the 
Veteran walked with an antalgic gait.  He found the right 
ankle to be weak, but reported no ankle or tendon instability 
and no angulation.  Range of motion findings with active 
motion were as follows: 0 to 20 degrees of left dorsiflexion; 
0 to 10 degrees of right dorsiflexion; 0 to 45 degrees of 
left plantar flexion; 0 to 30 degrees of right plantar 
flexion; no objective evidence of pain; and normal resisted 
isometric movement.  The examiner found no evidence of pain 
or additional limitations following repetitious motion.  The 
examiner noted no joint ankylosis.  The evidence indicated 
that the right lower leg had a deformity of the tibia due to 
a large bone callous; stasis dermatitis inferior to callous; 
and bilateral foot pulses 2/4.  The examiner noted no pain 
response on the right foot to the mid-calf; and decreased 
soft touch on the foot to the mid-calf.  The examiner found 
numbness from the mid-calf through the foot and toes.  The 
neurological symptoms were weakness, stiffness, numbness, 
paresthesias, dysesthesias, pain, and impaired coordination.  
The examiner noted that the Veteran felt burning pain in the 
foot and toes; and diminished strength (equalling a 4) in the 
ankle.  The examiner noted that the Veteran had muscle 
atrophy in the right calf due to the direct effect of nerve 
damage.  The examiner did not note any abnormal muscle tone 
or bulk.  The diagnosis was status post tibial/fibula 
fracture of the right lower leg; and peripheral neuropathy 
secondary to the fracture of the right lower leg.  The 
examiner indicated that the Veteran's disorder would affect 
severely the Veteran's ability to shop, travel, perform 
chores, or participate in recreation; and would prohibit 
exercise, sports, or driving.  

At the December 2008 Board hearing, the Veteran claimed that 
his condition worsened since the May 2007 VA medical 
examination.  (Hearing Transcript, page 6).  The Veteran's 
representative stated that he had seen the Veteran's lower 
right leg and it was discolored and "extremely skinny", 
essentially claiming that there was marked atrophy, which 
supports a 60 percent rating under Diagnostic Code 8520.  
(Id., page 4).  The Veteran reported that he could no longer 
leave his house and was using a walker, acquired from the VA, 
to ambulate.  (Id., page 4-5).  The Veteran reported that he 
could not move his ankles and toes.  (Id., page 8).  He said 
that the leg hurt from the knee down.  He reported that using 
the leg was "like dragging a dead horse around."  (Id., 
page 10).  Due to the condition of his leg, he testified that 
he could now only walk about 50 feet.  (Id., pages 11-12).  
When questioned about his foot, the Veteran stated that it 
was stiff and could not push off on it.  (Emphasis added.)  
He testified that he could not put weight on the foot.  (Id., 
page 12).  

In view of the Veteran's credible reports of an increase in 
the severity of his neurological symptoms, including an 
inability to move his ankle; his acquisition of a walker 
since the previous examination; his inability to push off on 
the foot; and his representative's lay statement regarding 
marked atrophy of the Veteran's right lower leg, the Board 
finds there is a duty to provide a more current VA medical 
evaluation.  It is pertinent to note that the VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
See VAOPGCPREC 11-95 (April 7, 1995); see also, e.g., Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  On said examination, the examiner 
will be requested to provide specific findings regarding the 
severity of the Veteran's neurological symptoms, the severity 
of any muscle atrophy related to the Veteran's service-
connected right leg neurological disorder; and any paralysis 
of the sciatic nerve; dangling or dropping of the foot; lack 
of possible active movement of muscles below the knee; or 
weakening or loss of flexion of knee.  

In addition, the Board notes that the Veteran stated at the 
hearing that he would be seeking further treatment for his 
leg condition.  (Hearing Transcript, page 14).  In keeping 
with the duty to assist, the RO should request any and all VA 
and non-VA treatment records not associated with the claims 
file since the May 2007 VA medical examination.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(1)(2) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  

2.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who provided health care 
since May 2007.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant and 
incorporate them with the claims file.

3.  The AMC/RO should schedule the Veteran 
for a VA neurological examination to 
determine the present severity of the 
Veteran's right leg peripheral neuropathy 
involving the posterior tibial and 
peroneal nerves and proximal injuries of 
the branches of the sciatic nerve.  The 
Veteran's claims file, including any 
evidence obtained because of this Remand, 
should be provided to the examiner.  The 
examiner should address the Veteran's 
occupational and social impairment as a 
result of his peripheral neuropathy of the 
right leg involving the posterior tibial 
and peroneal nerves and proximal branches 
of the sciatic nerve.  

In his report, the examiner should note 
specific findings regarding the severity 
of the Veteran's neurological symptoms and 
signs in the right lower extremity, to 
include the severity of any muscle atrophy 
secondary to or associated with his 
service-connected right leg neurological 
disorder, specifically noting if the 
Veteran has severe or marked atrophy; the 
degree of paralysis of the sciatic nerve; 
any dangling or dropping of the foot; lack 
of possible active movement of muscles 
below the knee; and weakening or loss of 
flexion of knee.  The claims file should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  

3.  Thereafter, the Veteran's claim must 
be re-adjudicated based on all governing 
legal authority and all of the evidence of 
record, to include all evidence received 
after the last SSOC was issued.
4.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative must be 
provided with a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).




